      Case 1:18-cv-12296-VM-BCM Document 68 Filed 07/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             7/16/20
COMPASS PRODUCTIONS
INTERNATIONAL LLC,                                18-CV-12296 (VM) (BCM)
             Plaintiff,                           ORDER
      -against-
CHARTER COMMUNICATIONS, INC.,
             Defendant.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during today’s teleconference, it is hereby

ORDERED:

      1.     The deadline to serve affirmative expert reports shall be 21 days after the
             deposition of Catherine Bohigian. Rebuttal reports shall be due 21 days later.
             Expert discovery shall close 14 days later.

      2.     The deadline to complete expert discovery for topics other than industry custom
             and practice remains September 7, 2020.

      3.     The parties shall file a joint letter promptly after the deposition of Ms. Bohigian,
             and in any event, no later than August 17, 2020, updating the Court on whether
             Ms. Bohigian's deposition has taken place, and if so, when.

Dated: New York, New York
       July 16, 2020
                                           SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge
